Montgomery, Judge.
This was an action of trespass vi et armis by the defendant in error, against the plaintiffs in error, for blacking the face of the former The jury found a verdict in favor of plaintiff, for $500. A new trial was moved for, on the ground that the verdict was contrary to the evidence, and other grounds, but the one named is the only one insisted on here. The Court below overruled the motion, and plaintiffs in error excepted. We think the verdict is sufficiently sustained by the evidence.
Judgment affirmed.